WOOD, Acting P. J.
Defendant was charged with the violation of section 337a, subdivision 3, of the Penal Code. He was found guilty by a jury and appeals from the judgment of conviction.
Defendant’s contention that the verdict is not supported by the evidence is without merit. Evidence presented by the prosecution established that on December 2, 1938, defendant was receiving money to be wagered on horse races in the vicinity of the intersection of Logan Street and Sunset Boulevard in the city of Los Angeles. Police officers who were in close proximity to the intersection testified that several cars were parked adjacent to a garage and filling station; that defendant made visits to the occupants of the cars and then went to the garage. Defendant made several trips to one of the cars, the occupant of which being later identified as Guy Price. Defendant handed something into the car, after which he took a piece of paper from his pocket and made a notation upon it. The officers testified that they saw something pass which resembled money. After making the notation on the paper defendant walked back to the garage where the officers found several papers generally used in placing bets on horse races, among them a paper marked “National Scratch Sheet”. Defendant admitted that he was the owner of these papers. Although he stated that he had been without employ*299ment for about two months, he had about three hundred dollars on his person. Guy Price testified that he placed several bets with the defendant on the occasion in question, giving the names and numbers of the horses, and that he had given money to defendant for this purpose.
Defendant complains of the failure of the trial court to read to the jury a requested instruction which was a complete copy of subdivision 3 of section 337a of the Penal Code. The jury was fully informed in other instructions concerning the offense with which defendant was charged. He suffered no prejudice by the refusal of the court to set forth the entire language of the code subdivision.
Defendant also complains of the refusal of the trial court to give an instruction on the subject of accomplices. In this the court did not err. The witness Price was not an accomplice. He could not have been convicted of the offense for which defendant was on trial. Price did not “receive, hold or forward” money to be wagered on a horse race as contemplated by the penal statute in question. Moreover, the evidence was unquestionably sufficient to corroborate the testimony of Price.
Defendant’s claims of errors in the rulings of the trial court on the admissibility of evidence are without merit.
The judgment is affirmed.
McOomb, J., concurred.